    Case 1:20-cr-00021-MN Document 6 Filed 05/20/20 Page 1 of 5 PageID #: 12




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA,               )
                                        )
               Plaintiff,               )
                                        )    Criminal Action No. 20-21-MN
       v.                               )
                                        )
PENGCHENG LV,                           )
                                        )
               Defendant.               )

            JOINT MOTION TO CONTINUE CHANGE OF PLEA HEARING
                            AND EXCLUDE TIME

       NOW COMES the United States of America, by and through its attorneys, David

C. Weiss, United States Attorney for the District of Delaware, and Laura D. Hatcher,

Assistant United States Attorney, and the Defendant, Pengcheng Lv, by and through

his attorney, Peter Zeidenberg, and submits this joint motion to continue the change of

plea hearing. In support of this motion, the parties submit the following:

       1.      On March 18, 2020, the United States District Court for the District of

Delaware entered a Standing Order providing that, as a result of the emergency

presented by COVID-19, all civil and criminal jury trials scheduled to begin between

March 18, 2020, and April 30, 2020, before any district or magistrate judge in this

district are continued pending further Order of the Court. The Standing Order likewise

continued all change of plea hearings, sentencings, and violation of supervised release

hearings until a date on or after April 30, 2020, unless otherwise ordered by the assigned

judicial officer.   The Order further provides that each assigned judicial officer may

extend this period of exclusion as circumstances may warrant as to any specific

proceeding.


                                            1
    Case 1:20-cr-00021-MN Document 6 Filed 05/20/20 Page 2 of 5 PageID #: 13




       2.      On April 17, 2020, the United States District Court for the District of

Delaware issued a revised Standing Order providing that, as a result of the emergency

presented by COVID-19, all civil and criminal jury trials scheduled to occur before May

31, 2020, are continued pending further Order of the Court. The revised Standing

Order recognized that individual judicial officers may continue to schedule and hold

hearings, including change of plea hearings, consistent with the principles set forth in

the revised Standing Order and the sound administration of justice.

       3.      In light of the concerns brought on by the COVID-19 pandemic, and with

the defendant’s consent, on May 1, 2020, the Court scheduled a virtual change of plea

hearing to occur on May 20, 2020.

       4.      Due to technical difficulties, the change of plea hearing did not occur as

scheduled.

       5.      The parties respectfully request that the change of plea hearing be

continued and rescheduled at the Court’s earliest convenience for an in-person hearing,

if possible.   Should an in-person hearing not be possible for reasons related to the

ongoing COVID-19 pandemic, the parties respectfully request that the change of plea

hearing be continued and rescheduled at the Court’s earliest convenience for a virtual

hearing.

       6.      The government respectfully requests that this Court enter a specific order

in this case excluding from the speedy trial calculation all delay caused by the

suspension of criminal proceedings in the district as a result of COVID-19.

       7.      Accordingly, the government respectfully requests that this Court enter a

case-specific order finding excludable delay appropriate in this particular case under


                                             2
    Case 1:20-cr-00021-MN Document 6 Filed 05/20/20 Page 3 of 5 PageID #: 14




the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), based on the sound reasons set forth in

the Standing Order and revised Standing Order.             Moreover, the government

respectfully requests that the time be excluded under the Speedy Trial Act because the

ends of justice served by the delay outweigh the best interest of the public and the

defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

      8.      Counsel for the defendant, Peter Zeidenberg, joins this motion.

           WHEREFORE, for all these reasons, and any other reasons the Court deems

necessary, the parties respectfully request a continuance of the change of plea hearing,

and that it be rescheduled at the Court’s earliest convenience. The parties further

request that the time be excluded under the Speedy Trial Act.      A proposed Order is

attached.

                                                  Respectfully submitted,

                                                  DAVID C. WEISS
                                                  United States Attorney

                                               By: /s/ Laura D. Hatcher
                                                   Laura D. Hatcher
                                                   Assistant United States Attorney



Dated: May 20, 2020




                                           3
    Case 1:20-cr-00021-MN Document 6 Filed 05/20/20 Page 4 of 5 PageID #: 15




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA,               )
                                        )
             Plaintiff,                 )
                                        )    Criminal Action No. 20-21-MN
      v.                                )
                                        )
PENGCHENG LV,                           )
                                        )
             Defendant.                 )

                                 PROPOSED ORDER

      AND NOW, this            day of                , 2020, having considered the Joint

Motion to Continue the Plea Hearing and Exclude Time, the Court determines as

follows.

      On March 18, 2020, the United States District Court for the District of Delaware

entered a Standing Order providing that, as a result of the emergency presented by

COVID-19, all civil and criminal jury trials scheduled to begin between March 18, 2020,

and April 30, 2020, before any district or magistrate judge in this district are continued

pending further Order of the Court. The Standing Order likewise continued all change

of plea hearings, sentencings, and violation of supervised release hearings until a date

on or after April 30, 2020, unless otherwise ordered by the assigned judicial officer.

The Order further provides that each assigned judicial officer may extend this period of

exclusion as circumstances may warrant as to any specific proceeding.

      In support of these measures, the Court described actions of the federal and state

governments, as well as public health authorities, to limit the spread of COVID-19, and

explained that the suspension of trials and other proceedings is required to further


                                            4
    Case 1:20-cr-00021-MN Document 6 Filed 05/20/20 Page 5 of 5 PageID #: 16




public health and safety, reduce the size of public gatherings, and reduce unnecessary

travel within the district.

      Pursuant to the findings in the Standing Order, which the undersigned judicial

officer fully agrees with and adopts, this Court ORDERS that pursuant to 18 U.S.C.

§ 3161(h)(7)(A),   that   the   period   of   delay   between   May   20,   2020,   and

_________________________________, shall be excluded under the Speedy Trial Act as

the ends of justice served by the delay outweigh the best interest of the public and the

defendant in a speedy trial.

      It is further ordered that the change of plea hearing shall commence on ______

day of ___________________, 2020, at ________ in Courtroom ______.

      IT IS SO ORDERED.

                                  BY THE COURT:


                                         ________________________________________
                                         THE HONORABLE MARYELLEN NOREIKA
                                         UNITED STATES DISTRICT JUDGE




                                              5
